Exhibit 10.65 Employment Agreement (Level 13 Officer) THIS EMPLOYMENT AGREEMENT (this “Agreement”) is entered into as of August 15, 2014 (the “Effective Date”), by and among Altairnano, Inc., a Nevada corporation (the “Company”), Altair Nanotechnologies Inc., a Delaware corporation (“Parent”), together with the Company and all direct or indirect majority-owned subsidiaries of the Parent or the Company, the “Consolidated Companies”; each, a “Consolidated Company”), and James Tao Zhan, an individual (“Employee”). RECITALS A.The Company is a wholly-owned indirect subsidiary of Parent and holds, directly or indirectly, a substantial portion of the operating assets of the Consolidated Companies and the shares of certain operating subsidiaries of the Consolidated Companies. B.Employee was named Chief Executive Officer of the Company on August 15, 2014 (the “Date of Hire”). C.Parent and the Company desire to retain Employee as an employee of a Consolidated Company subject to the terms and conditions of this Agreement. D.Employee desires to be retained as an employee of a Consolidated Company subject to the terms and conditions of this Agreement. NOW, THEREFORE, in consideration of this Agreement and of the covenants and conditions contained in this Agreement, the parties hereto agree as follows: 1. Employment; Location . The Company hereby employs Employee during the Term, and Employee hereby accepts such employment. The initial “Place of Employment” for Employee shall be in Anderson, Indiana. If the Company requests that Employee relocate and Employee agrees to such request, the relocated place of employment shall thereafter be the “Place of Employment”. 2. Term . The term of this Agreement (the “Term”) shall commence on the Date of Hire and shall terminate upon the earlier to occur of (i) the Expiration Date (as defined below), or (ii) the termination of Employee’s employment with all of the Consolidated Companies. Expiration Date defined – The initial Expiration Date shall be the two-year anniversary of the Date of Hire. Unless the Company or Employee provides the other with at least ninety (90) days advance written notice prior to the initial Expiration Date (and each Expiration Date thereafter) of its intention not to renew this term of Agreement following the then-current Expiration Date, the Expiration Date shall automatically be changed to the two-year anniversary of the then-current Expiration Date. Employment Agreement – James Tao Zhan 1 of 13 Survival of Certain Sections Until End of Statute of Limitations . Notwithstanding anything in this Agreement to the contrary, Section 7 and 8 shall survive termination of this Agreement and expiration of the Term for the time periods set forth therein, and this sentence and all provisions relating to the interpretation or enforcement of, and disputes under, this Agreement shall survive until the expiration of the last applicable statute of limitations. 3. Duties . Employee’s title shall be Chief Executive Officer of Altair Nanotechnologies, Inc. Employee’s duties shall include such duties as are specifically assigned or delegated to Employee by the Board of Directors of any Consolidated Company (any such Board of Directors, the “Board”) and such other duties as are typically performed by an employee with the same position as Employee. Employee acknowledges that, subject to Section 6.3(c), the Board may change, increase or decrease Employee’s title, position and/or duties from time to time its discretion and may appoint Employee as employee of another Consolidated Company, which employment is governed by this Agreement. Employee shall diligently execute his duties and shall devote his full time, skills and efforts to such duties during ordinary working hours. Employee shall faithfully adhere to, execute and fulfill all lawful policies established from time to time by the Consolidated Companies. 4. Compensation and Benefits . The Company shall pay Employee, and Employee accepts a full compensation for all services to be rendered to all Consolidated Companies, the following compensation and benefits: 4.1 Base Salary . During the Term, the Company shall pay Employee an annual base salary per year in an amount not less than $300,000. Such annual base salary shall be payable in accordance with the Company’s customary pay schedule. During the Term, the base salary of Employee shall not be reduced below the minimum required by this Section. 4.2 Stock Options . (a)Parent has granted to Employee options to purchase an aggregate of 66,666 common shares of Parent subject to the terms and conditions of the applicable stock incentive plan. (b)During the period of Employee’s employment with a Consolidated Company, Parent may from time to time grant to Employee options to purchase common shares of Parent and/or issue to Employee common shares that are subject to rights of forfeiture or repurchase under certain terms and conditions (such options or shares, “Equity Awards”). Parent agrees that all agreements governing Equity Awards shall provide (if not already so amended) that such Equity Awards shall, unless otherwise requested by Employee in writing, immediately vest as of the effective date of the Change of Control Event. A “Change of Control Event” means (a) any capital reorganization, reclassification of the capital stock of Parent, consolidation or merger of Parent with another corporation in which Parent is not the survivor (other than a transaction effective solely for the purpose of changing the jurisdiction of incorporation of Parent), (b) the sale, transfer or other disposition of all or substantially all of the Consolidated Companies’ assets to another entity, (c) the acquisition by a single person (or two or more persons acting as a group, as a group is defined for purposes of Section 13(d)(3) under the Securities Exchange Act of 1934, as amended), other than Energy Storage Technology (China) Group Ltd and its affiliates, of more than 40% of the outstanding common shares of Parent. Employment Agreement – James Tao Zhan 2 of 13 Bonus . Employee shall be eligible to receive an annual performance bonus when, as and if determined by the Board in such amount, and subject to such conditions, as determined by the Board. Employee and the Board shall, prior to the end of the first month of each calendar year, negotiate in good faith with the objective of agreeing upon performance objectives and related bonus amounts for the upcoming fiscal year. If Employee and the Board are not able to reach a mutual agreement as to performance objectives or the potential amount of the bonus (or have no such negotiation) the objectives and amount of any bonus shall be in the discretion of the Board. In all circumstances, the bonus owing to Employee hereunder, if any, shall be paid to Employee prior to March 15th of the year following the year in which Employee has achieved the agreed-upon performance objectives, such achievement being determined in the sole discretion of the Board. Additional Benefits . Employee shall be eligible to participate in, and be subject to, the Consolidated Companies’ employee benefit plans for, and policies governing, employees, if and when any such plans and policies may be adopted, including, without limitation, bonus plans, pension or profit sharing plans, incentive stock plans, and those plans established in the discretion of the Board for individual participation in any such plans and policies as may be in effect from time to time. Vacation, Sick Leave, and Holidays . Beginning on the Date of Hire, Employee shall be entitled to three (3) weeks vacation and sick leave in addition to Company-designated holidays at full pay in accordance with the Consolidated Companies’ policies. Deductions . The Company shall have the right to deduct from the compensation due to Employee hereunder and all sums required for social security and withholding taxes and for any other federal, state or local tax or charge which may be hereafter enacted or required by law as a charge on any cash or non-cash compensation of Employee. 5. Business Expenses . The Company shall promptly reimburse Employee for all reasonable out-of-pocket entertainment and business expenses Employee incurs in fulfilling Employee’s duties hereunder subject to, and in accordance with, the general reimbursement policy of the Consolidated Companies in effect from time to time. Employment Agreement – James Tao Zhan 3 of 13 6. Termination of Employee’s Employment . Termination of Employment by the Company for Cause . Employee’s employment may be terminated by the Consolidated Companies at any time for “Cause”. A determination of whether Employee’s actions justify termination for Cause shall be made by the Board. A termination of Employee’s employment pursuant to this Section 6.1 shall be effective as of the effective date of the notice by the Board of Parent to Employee that it has made the required determination, or as of such subsequent date, if any, as is specified in such notice. For purposes of this Agreement, “Cause” shall include (a) Employee’s material breach of this Agreement, which breach cannot be cured or, if capable of being cured, is not cured within fifteen (15) days after receipt of written notice of the need to cure, (b) any act of theft, embezzlement, conversion or other taking or misuse of the property or opportunities of the Consolidated Company, (c) any fraudulent or criminal activities, (d) any grossly negligent or unethical activity, (e) any activity that causes substantial harm to any Consolidated Companies, its reputation, or to its officers, directors or employees (including, without limitation, the illegal possession or consumption of drugs for which Employee does not have a valid prescription on property controlled by any Consolidated Company or in the course of performing services for any Consolidated Company), or (f) habitual neglect of or deliberate or intentional refusal to perform Employee’s duties and obligations under this Agreement. Termination by the Company Without Cause . Employee’s employment with each Consolidated Company is “at will” and may be terminated at any time by any of the Consolidated Companies with, or without, Cause or Good Reason. Any termination shall be effective as of the date specified in the notice of termination. Termination By Employee for Good Reason . Employee may terminate his employment with any and all Consolidated Companies at any time for Good Reason (as defined below), provided Employee has delivered a written notice to the Board of Parent that briefly describes the facts underlying Employee’s belief that Good Reason exists and the Company has failed to cure such situation within thirty (30) days of its receipt of such notice. For purposes of this Agreement, “Good Reason” shall mean and consist of: (a) a material breach by the Company of any of its obligations, duties, agreements, representations or warranties under this Agreement that cannot be cured or, if capable of being cured, is not cured within thirty (30) days after receipt of written notice from the Employee of the need to cure; (b) without Employee’s prior written consent, the Consolidated Company requires the Employee to relocate Employee’s place of employment to any place other than the Place of Employment as a condition to continued employment or maintenance of the same or a comparable position with the Consolidated Companies (provided that reasonable business travel shall not constitute a relocation of Employee’s place of employment and required relocation shall constitute Good Reason only following the Consolidated Companies’ notification of Employee of its requirement that Employee relocate and prior to Employee’s agreement to relocate his place of employment), or (c) during the period ninety (90) days prior to and one year after a Change of Control, there is a material adverse change in Employee’s title, position and/or duties within the Consolidated Companies as a whole. Termination by Employee without Good Reason . Upon not less than fifteen (15) days prior written notice (which notice shall specify the effective date of the termination), Employee may terminate his employment with any and all Consolidated Companies by such notice without Good Reason or any reason of any kind. Employment Agreement – James Tao Zhan 4 of 13 Termination of Employment by Death . If Employee dies during the term of employment, Employee’s employment with all Consolidated Companies shall be terminated effective as of the date of Employee’s death. Disability . The Company or Employee may terminate Employee’s employment with all Consolidated Companies if Employee shall become unable to fulfill his duties under this Agreement, as measured by the Consolidated Companies’ usual business activities, for the eligibility period set forth in the long-term disability policy under which Employee is potentially eligible to receive disability benefits (the “Eligibility Period”) by reason of any medically determinable physical and/or mental disability determined in accordance with the procedure in this Section 6.6. If in the opinion of the Company or Employee, Employee is disabled, then the following shall occur: (a)the Company or Employee shall promptly so notify (by dated written notice) the insurance company or carrier that, at that time, insures that employees of the Company against long-term disability (the “Company’s Insurance Carrier”) and request a determination as to whether Employee is disabled pursuant to the terms of the Company’s long-term disability plan or policy; and (b)the matter of Employee’s disability shall be resolved, and Employee and the Company shall abide by the decision of, the Company’s Insurance Carrier. A termination of Employee’s employment pursuant to this Section 6.6 shall be effective at the expiration of the Eligibility Period. If Employee is not covered by a Company-sponsored long-term disability policy on the date that the Company and/or Employee believe that Employee may have a medically determinable physical and/or mental disability, the Board of Parent shall make the determination of whether Employee has a medically determinable physical and/or mental disability using the definition of disability, including applicable court interpretations used for purposes of the Americans With Disabilities Act of 1990, as amended, and the “Eligibility Period” shall be 90 days from the date as of which it is determined that the Employee commenced having a medically determinable disability. 7. Effect of Termination of Employee’s Employment . Provisions Applicable to All Terminations . If Employee’s employment with all Consolidated Companies is terminated for any reason, (a) all cash compensation from the Company described in this Agreement that was due through the effective date of the termination, but unpaid, shall be computed and paid to Employee by the Company within any payment deadline set forth in Indiana law (or if none is applicable within thirty (30) days), provided that any disability payments to be made by the Company’s Insurance Carrier shall be made when, as and if made by the Company’s Insurance Carrier; and (b) Employee, or his heirs, or estate, as the case may be, shall receive all compensation and employee benefits accrued through the effective date of the termination, and all benefits provided through the Company’s insurance plans pursuant to the terms and conditions of such insurance plans or that the Company is required to provide by governing law. Employment Agreement – James Tao Zhan 5 of 13 Termination Absent a Change of Control and Absent Cause/ Good Reason . If Employee’s employment with all of the Consolidated Companies is terminated under any circumstances other than the circumstances described in Section 7.3 or Section 7.4 below, whether by the Consolidated Companies or Employee, Employee shall not be entitled to any compensation in addition to that set forth in Section 7.1 Termination by Employee for Good Reason . If Employee’s employment is terminated by Employee for Good Reason after the period commencing ninety (90) days following the Date of Hire (which 90-day period shall be referred to as the “Probation Period”) and during the Term (but not as of an Expiration Date), then in addition to complying with the requirements of Section7.1, the Company shall, subject to the terms and conditions of this Agreement (including Section 7.8) and conditioned upon the Company’s receipt of a written waiver, release and non-litigation agreement from Employee in form and substance reasonably satisfactory to the Consolidated Companies with respect to all liabilities of any Consolidated Company of any kind arising prior to and in connection with such termination (other than under Options and Section 7) (a “Release”), pay to or for the benefit of Employee or, if applicable, Employee’s heirs or estate: (a) With respect to the Severance Period (as defined in Section 7.5), Employee’s base salary at a rate equal to Employee’s salary rate as of the date of termination paid in accordance with the Company’s customary pay schedule; and (b) Reimbursement of actual Consolidated Omnibus Budget Reconciliation Act of 1985 (“COBRA”) expenses related to any election to continue Company health benefits coverage then in effect under COBRA (with Company /Employee contributions remaining the same on a percentage basis as during the period immediately prior to termination) for a period of eighteen (18) months commencing on the first day of the Severance Period. Notwithstanding anything in this Section 7.3 to the contrary: (A) no base salary continuation otherwise payable to the Employee under this Section 7.3 shall be paid unless and until the Employee incurs a Separation from Service from the Company during the Severance Period (with any amounts deferred as a result of this subsection 7.3(A) being payable promptly following such Separation from Service and as permitted by subsection 7.3(B)); and (B) any base salary amounts that are otherwise due or payable under this Section 7.3 during the six-month period following the Employee’s Separation from Service shall instead be deferred and paid to the Employee within five (5) business days after, but in no instance prior to, the six-month anniversary of Employee’s Separation from Service (or, if earlier, the date of Employee’s death) if and to the extent that such amounts (1) do not constitute “separation pay due to involuntary separation from service” (as defined in Treasury Regulation Section 1.409A-1(b)(9)(iii) as a result of the application of the separation from serve for good reasons provisions set forth in Treasury Regulation Section 1.409A-1(n)(2)(ii)); and (2) are subject to Code Section 409A. All base salary continuation amounts owing to Employee with respect to portions of the Severance Period following the six-month anniversary of the Separation of Service shall be paid in accordance with the Company’s customary pay schedule. The foregoing payment structure is intended to comply with the requirements of Section 409A of the Internal Revenue Code of 1986, as amended (the “Code”) and shall be interpreted consistently with that intent. For purposes of clarity, if the employment of Employee is terminated during the Probation Period, Employee shall not be entitled to any payments under this Section 7.3. Employment Agreement – James Tao Zhan 6 of 13 Termination by Company without Cause . If Employee’s employment is terminated by Parent or the Company without Cause at any time after the Probation Period and during the Term (but not as of an Expiration Date), then, in addition to complying with the requirements of Section 7.1, the Company shall, subject to the terms and conditions of this Agreement (including Section 7.8) and conditioned upon the Company’s receipt of a Release, continue to pay, when due in accordance with the Company’s customary pay schedule, to or for the benefit of Employee or, if applicable, his heirs or estate, subject to (A) and (B) below: (a) Employee’s base salary at a rate equal to Employee’s salary rate as of the date of termination during the Severance Period. (b) Reimbursement of actual COBRA expenses related to any election to continue Company health benefits coverage then in effect under COBRA (with Company /Employee contributions remaining the same on a percentage basis as during the period immediately prior to termination) for a period of eighteen (18) months commencing on the first day of the Severance Period. Notwithstanding anything in this Section 7.4 to the contrary: (A) no base salary continuation otherwise payable to the Employee under this Section 7.4 shall be paid unless and until Employee incurs a Separation from Service from the Company during the Severance Period (with any amounts deferred as a result of this subsection 7.4(A) being payable promptly following such Separation from Service and as permitted by subsection 7.4(B)) and (B); any base salary amounts that are otherwise due or payable under this Section 7.4 during the six-month period following the Employee’s Separation from Service shall instead be deferred and paid to the Employee within five (5) business days after, but in no instance prior to, the six (6) month anniversary of Employee’s Separation from Service (or, if earlier, the date of Employee’s death) if and to the extent that such amounts (1) do not constitute “separation pay due to involuntary separation from service” (as defined in Treasury Regulation Section 1.409A-1(b)(9)(iii)); and (2) are subject to Code Section 409A. All base salary continuation amounts owing to Employee with respect to portions of the Severance Period following the six (6) month anniversary of the Separation of Service shall be paid in accordance with the Company’s customary pay schedule. The foregoing restrictions on the payment of continuing base salary are intended to comply with the requirements of Section 409A of the Code and shall be interpreted consistently with that intent. For purposes of clarity, if the employment of Employee is terminated during the Probation Period, Employee shall not be entitled to any payments under this Section 7.4. Severance Period . Subject to Section 7.7, the “Severance Period” shall be a period of two (2) months for each year of employment with the Company (prorated for any partial periods). The Severance Period shall commence when a “separation from service” occurs, as defined in Treasury Regulation Section 1.409A-1(h) (a “Separation from Service”). Employment Agreement – James Tao Zhan 7 of 13 Return of Company Property . Upon the termination or end of the employment of Employee with the Consolidated Companies or at any time upon the request of Parent, Employee shall provide to the Consolidated Companies all property belonging to any Consolidated Company, including, but not limited to, keys, card passes, credit cards, electronic equipment including computers and personal digital devices, cellular telephones, Consolidated Company automobiles, and all data and any Consolidated Company intellectual property whether located on Consolidated Company property or otherwise. Breach of Protective Covenants . Notwithstanding anything in this Section 7 to the contrary, Employee shall not be entitled to any payments or benefits under any of Sections 7.3 or 7.4 of this Agreement with respect to any period (a) prior to Employee’s delivery to the Company of a Release if such Release is not executed within seven (7) days of Employee’s receipt of a form of Release, (b) prior to Employee’s delivery of the resignations required by Section 7.8, if applicable, (c) during which Employee is in breach of Section 7.6 or any portion of Section 8 of this Agreement, (d) during which Employee is in breach of any portion of the Proprietary Information Agreement (any of (a), (b), (c) or (d), a “Covenant Breach”). Upon the Company’s determination that a Covenant Breach has occurred, it shall notify Employee of its belief that a Covenant Breach has occurred and may withhold, without penalty or interest, any payments or benefits otherwise due to Employee pursuant to any of Section 7.3 or 7.4 until the question of whether a Covenant Breach has occurred is definitely resolved without right to appeal or similar recourse (and if it is determined that the Company withheld the payments and benefits in error, the Company’s sole obligation shall be prompt payment of all withheld payments and the cash value to the Company of any withheld benefits). Resignation from Board of Directors . Within forty-eight (48) hours of the termination of Employee’s employment with the Company and Parent, Employee shall submit to Parent a written resignation from the board of directors of all Consolidated Companies on which Employee is a director. 8. Covenant Not to Compete Covenant . Employee hereby agrees that, while Employee is employed by any Consolidated Company and during a period of twelve (12) months following the termination of Employee’s employment with all Consolidated Companies, Employee will not directly compete (as defined in Section 8.2 below) with any the Consolidated Company or any affiliates anywhere in the United States or China. It is the intention of Parent, the Company and Employee that this provision be interpreted to only prevent actual competitive harm to any Consolidated Company and not otherwise hinder or restrict Employee in his efforts to find continued employment in Employee’s field of training and expertise. Employment Agreement – James Tao Zhan 8 of 13 Direct Competition . As used herein, the phrase “directly compete” shall include owning, managing, operating or controlling, or participating in the ownership, management, operation or control of, or being connected with or having any interest in, as a stockholder, director, officer, employee, agent, consultant, assistant, advisor, sole proprietor, partner or otherwise, any Competing Business (as defined below). For purposes of this Agreement, a “Competing Business” shall be any business or enterprise other than any Consolidated Company that is engaged in the Energy Storage Business (as defined below). This prohibition, however, shall not apply to ownership of less than five percent (5%) of the voting stock in companies whose stock is traded on a national securities exchange or in the over-the-counter market. For purposes of this Agreement, the “Energy Storage Business” means the development, marketing, sale or exploitation of (a) lithium titanate oxide, or (b) rechargeable batteries, rechargeable batteries systems or energy storage systems comprised of rechargeable batteries. Nonsolicitation . Employee hereby agrees that, while he is employed by any Consolidated Company pursuant to this Agreement and during a period of 12 months following the termination of Employee’s employment with all Consolidated Companies, Employee will not, directly or indirectly, through an affiliate or otherwise, for his account or the account of any other person, (a) solicit business substantially similar to the Energy Storage Business from any person or entity that at the time of termination is or was a customer of any Consolidated Company, whether or not Employee had personal contact with such person during and by reason of employment with a Consolidated Company; (ii) in any manner induce or attempt to induce any employee of a Consolidated Company to terminate his employment with a Consolidated Company; or (iii) materially and adversely interfere with the relationship between a Consolidated Company and any employee, contractor, supplier, customer or shareholder of a Consolidated Company. Enforceability . If any of the provisions of this Section 8 is held unenforceable, the remaining provisions shall nevertheless remain enforceable, and the court making such determination shall modify, among other things, the scope, duration, or geographic area of this Section to preserve the enforceability hereof to the maximum extent permitted by law. In addition, the enforceability of this Section is also subject to the injunctive and other equitable powers of a court as described in Section 11 below. Jurisdiction . For the sole purpose of enforcement of the Consolidated Companies’ rights under this Section 8, Parent, the Company and Employee intend to and hereby confer jurisdiction to enforce the restrictions set forth in this Section 8 (the “Restrictions”) upon the courts of any jurisdiction within the geographical scope of the Restrictions. If the courts of any one or more of such jurisdictions hold the Restrictions unenforceable by reason of the breadth of such scope or otherwise, it is the intention of Parent, the Company and Employee that such determination not bar or in any way affect any Consolidated Company’s rights to the relief provided above in the courts of any other jurisdiction within the geographical scope of the Restrictions, as to breaches of such covenants in such other respective jurisdictions, such covenants as they relate to each jurisdiction being, for this purpose, severable into diverse and independent covenants. In the event of any litigation between the parties under this Section 8, the court shall award reasonable attorneys fees to the prevailing party. Employment Agreement – James Tao Zhan 9 of 13 9.
